DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 07/28/2021. Claims 1, 2, 5, 6, 8-10, 13, 14, 16-18, 21, 22, 24, and 25 are pending in this Office Action. Claims 3, 11, and 19 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/28/2021 has been entered.

Remark
In the response filed 07/28/2021, claims 1, 2, 5, 8-10, 13, 14, 16-18, 21, 22, 24, and 25 have been amended, claims 7, 12, 15, 20, and 23 have been cancelled, and no new claim has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 


Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
The applicant in pages 14-16 of the Remark argues that CHS of Chacko is not the same as the claimed client computing device because “[t]he CSH accessing chunk location information in its metadata table (2011) and re-creating a file does not constitute processor circuitry (of a client computing device) to determine whether first location metadata corresponding to a first file block is stored in a local metadata storage-15-  Amendmentof the client computing device and re-assemble the file at the client computing device, as set forth in claim 1.” 
The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	
The specification of current invention in at least paragraph 27 defines “a client computing device” as “any type of computing device capable of performing the functions described herein….” Thus, given the broadest and reasonable interpretation of 
Furthermore, Chacko in at least paragraphs 13, 41, 50, 51, 60, and Fig. 1-2 explains that the CHS or cloud proxy or VCSN is a computer system that includes a processor to implement the instructions for determining location metadata of file chunks and reconstructing a file. For example, paragraph 41 points out that a cloud proxy (or CHS) is a computer system. And a computer system includes a processor (processor circuitry) to execute the stored information. It is a common knowledge in that art that every computing system or device must a processor to process or execute the instructions. 
Therefore, the CHS/cloud proxy/VCSN of Chacko is a computing system or device that includes a processor and is capable of implementing reassembling a file from the file blocks distributed to a plurality of cloud storage provides. Said CHS/cloud proxy/VCSN of Chacko is considered to be “a client computing device” based on the applicant’s definition of “client computing device” set forth in paragraph 27 of the current invention.
In conclusion, the combination of Chacko and Ranade discloses the limitations of claims 1, 10, and 18 including “a client computing device.” 
The previous 35 USC 103 rejections of claims 1, 2, 5, 6, 8-10, 13, 14, 16-18, 21, 22, 24, and 25 are maintained.


Interpretation of Claim Under 35 USC § 101
The Examiner interprets the claimed “computer readable storage devices” recited in amended claims 18, 21, 22, 24, and 25 as storage devices that are directed toward non-transitory storage devices based on paragraph 26 of the current specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim recites “cause transmission of the sixth request the first location metadata corresponding to the second file block to the second cloud resource allocation server to which the first location metadata has been replicated.” The limitation of “first location metadata corresponding to the second file block” renders the claim indefinite because actually a second location metadata corresponds to the second file block, not a first location metadata.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 13, 14, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko, US 2013/0204849 in view of Ranade et al., US 2012/0089781 (Ranade, hereafter).
Note that the specification of current invention in at least paragraph 27 defines “a client computing device” as “any type of computing device capable of performing the functions described herein….” Thus, given the broadest and reasonable interpretation of claimed limitation in light of the specification, the Examiner construes the “client computing device” as any computing device/system that is capable of performing the claimed features.
Regarding claim 1,
Chacko discloses a client computing device to re-assemble a file from a plurality of file blocks striped across a plurality of storage clouds (See Chacko: at least para 13, 41, 50, 51, 60, Fig. 1-2, Fig. 9, a CSH or cloud proxy computing system/device (corresponding to “a client computing device”) re-assembling file chunks distributed to a plurality of storage clouds), the client computing device comprising: 
at least one memory; instruction in the client computing device; and processor circuitry to execute the instructions to at least (See Chacko: at least para 13, 41, 50, 51, 60, Fig. 1-2): 
determine at the client computing device that a first cloud storage provider of a plurality of cloud storage providers stores a first file block of the file to be re-assembled, and determine at the client computing device that a second cloud storage provider of a plurality of cloud storage providers stores a second file block of the particular file to be re-assembled (See Chacko: at least Fig. 12, Fig. 13A and para 66 and 73, CHS/cloud proxy computing system determining the names of multiple cloud storage providers (e.g. first and second cloud providers) storing file chunks (e. g. first and second file blocks) to reconstruct a file); 
cause a transmission of a third request for the first file block from the client computing device to the first cloud storage provider, and cause a transmission of a fourth request for the second file block from the client computing device to the second cloud storage provider, (See Chacko: at least Fig. 15 and para 66 and 73-74, transmitting request to retrieve files chunks form multiple cloud storages and retrieving the file chunks (e. g. first and second file blocks) from cloud storages to re-create (re-assemble) the file); and 
access the first file block from the first cloud storage provider, and access the second file block from the second cloud storage provider, and re-assemble the particular file at the client computing device based on the first and second file blocks (See Chacko: at least Fig. 15 and para 66 and 73-74). 
Chacko further discloses that the cloud storage hypervisor (CSH) determines the location of file blocks based on a global metadata table and examining a local metadata table for all chunks locations (See Chacko: at least para 73). 
determine whether data corresponding to the first and second file blocks is stored in a local storage of the client computing device; and cause transmission of a first and second request for the first and second data corresponding to the first and second file block from the client computing device to a cloud resource allocation server in response to a determining that the first and second data corresponding to the first and second file block is not stored in the local data storage of the client computing device.
On the other hand, Ranade discloses determining whether data chunks of a file (i.e. first and second file blocks) are stored in a local cache of a computing device, if the data chunks are not stored in the local cache of the computing device, transmitting requests to retrieve data chunks from a cloud storage (See Ranade: a least para 45-46). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Chacko with Ranade’s teaching in order to determine whether first location metadata corresponding to the first file block is stored in a local metadata storage of the client computing device; and determine whether second location metadata corresponding to the second file block is stored in the local metadata storage of the client computing device; cause transmission of a first request for the first location metadata corresponding to the first file block from the client computing device to a cloud resource allocation server in response to a determining that the first location metadata corresponding to the first file block is not stored in the local metadata storage of the client computing device; and cause transmission of a second request for the second location metadata corresponding to the first file block from the client computing device to a cloud resource allocation server in response to a determining that the second location metadata corresponding to the first file block is not stored in the local metadata storage of the client computing device. 
The motivation for doing so would have been to save the bandwidth and enhance the speed of reconstructing a file by determining whether the data/metadata associated with file is stored in the local storage a computing device and retrieving the file data from the local storage if the data stored in the local storage. 
Regarding claim 2,
the combination of Chacko and Ranade discloses wherein the processor circuitry is to execute the instructions to determine whether the second file block of the particular file to be re-assembled exists (See Chacko: at least Fig. 15 and para 66 and 73-74). 

Regarding claim 5,
the combination of Chacko and Ranade discloses wherein the processor circuitry is to execute the instructions to: cause transmission of the fifth request for the first location metadata corresponding to the first file block to a second cloud resource allocation server to which the first location metadata has been replicated; and cause transmission of the sixth request the first [second] location metadata corresponding to the second file block to the second cloud resource allocation server to which the first [second] location metadata has been replicated (See Chacko: at least para 68, 71, 73 discloses “server replication” and .
Regarding claim 6,
the combination of Chacko and Ranade discloses wherein to determine that the first cloud storage provider of the plurality of cloud storage providers stores the first file block of the file to be re-assembled based on the first location metadata corresponding to the first file block; and wherein to determine that the second cloud storage provider of the plurality of cloud storage providers stores the second file block of the file to be re-assembled based on the second location metadata corresponding to the second file block (See Chacko: at least Fig. 12, Fig. 13A and para 66 and 73-74). 
Regarding claims 10 and 18,
the scopes of the claims are substantially the same as claim 1, and are rejected on the same basis as set forth for the rejection of claim 1.
Regarding claims 13-14,
the scopes of the claims are substantially the same as claims 5-6, respectively, 
and are rejected on the same basis as set forth for the rejections of claims 5-6, respectively.
Regarding claims 21-22,
the scopes of the claims are substantially the same as claims 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 5-6, respectively.

s 8, 9, 16, 17, 24,  and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chacko, US 2013/0204849 in view of Ranade et al., US 2012/0089781 further in view of Li et al., US 2010/0161926 (Li, hereafter) and further in view of Smith et al., US 2008/0005509 (Smith, hereafter).
Regarding claim 8,
the combination of Chacko and Ranade discloses the limitations as stated above including a re-creating a file from the file blocks (See Chacko: at least para 73). However, it does not expressly teach re-assembly metadata.
On the other hand, Li discloses re-assembly logic (i.e. metadata) to re-assemble a file (See Li: a least para 22-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Chacko and Ranade with Li’s teaching in order to include re-assembly metadata. The motivation for doing so would have been to improve utility of the device by storing the re-assembly algorithm to reverse the segmentation of file in a re-assembly logic or metadata. 
The combination of Chacko, Ranade, and Li discloses the limitations as stated above. However, it does not expressly teach wherein processor circuitry is to execute the instructions to determine whether re-assembly metadata corresponding to the file to be re-assembled is stored in the local metadata storage of the client computing device.
On the other hand, Smith discloses storing backup restore information in a directory in local computer system (See Smith: at least para 17-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made 
Regarding claim 9,
the combination of Chacko, Ranade, Li, and Smith discloses wherein processor circuitry is to execute the instructions to: cause transmission of the fifth request for the re-assembly metadata corresponding to the particular file to be re-assembled to the cloud resource allocation server in response to determining that the re-assembly metadata corresponding to the file to be re-assembled is not stored in the local metadata storage of the client computing device, re-assemble the file based on the re-assembly metadata (See Smith: at least para 17-18).
Regarding claims 16 and 17,
the scopes of the claims are substantially the same as claims 8 and 9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8 and 9, respectively.
Regarding claims 24 and 25,
the scopes of the claims are substantially the same as claims 8 and 9, respectively, and are rejected on the same basis as set forth for the rejections of claims 8 and 9, respectively.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10/21/2021